        Case 2:20-cv-01017-CLM Document 12 Filed 09/09/20 Page 1 of 2                     FILED
                                                                                 2020 Sep-09 PM 04:49
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

CHARLES HENRY JONES, III,               }
                                        }
      Plaintiff,                        }
                                        }
v.                                      }        Case No. 2:20-CV-01017-CLM
                                        }
FRESENIUS MEDICAL CARE/                 }
TRU BLU LOGISTICS,                      }
                                        }
      Defendant.                        }
                                        }

                                     ORDER

      Defendant previously filed a Motion to Dismiss Plaintiff’s sex discrimination

claim for failure to exhaust his administrative remedies (doc. 6). The Court directed

Plaintiff to show cause in writing by September 11, 2020 why his sex discrimination

claim should not be dismissed for failure to exhaust administrative remedies (doc.

9). Plaintiff then filed his own Motion to Dismiss the sex discrimination claim (doc.

11). As a result, the Court hereby GRANTS both Motions to Dismiss Plaintiff’s sex

discrimination claim.

      DONE and ORDERED this 9th day of September, 2020.


                                    _________________________________
                                    COREY L. MAZE
                                    UNITED STATES DISTRICT JUDGE
Case 2:20-cv-01017-CLM Document 12 Filed 09/09/20 Page 2 of 2
